Citation Nr: 0315932	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for service-
connected scars from removal of synovial cysts of the face 
and left lower extremity.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1955 to December 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2001.  This matter was 
originally on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

The medical evidence shows that no scar could be located on 
either temple corresponding to prior cyst removal at this 
site;  the medical evidence shows that the scar on the left 
lower extremity is manifested by mild hypopigmentation, 
depression, atrophy, nondisfigurement, and absent tenderness, 
adherence, ulceration, breakdown of skin, significant 
underlying tissue loss, inflammation, edema, or keloid 
formation. 


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
service-connected scars from removal of synovial cysts of the 
face and left lower extremity have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.118, Diagnostic Codes 7819-7800 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's June 2001 Remand, the RO adjudicated 
the veteran's claim for service connection for skin cancer on 
the right temple and left lower eyelid.  The RO issued a 
rating decision and statement of the case in August 2002.  In 
the notice of decision, the RO advised the veteran that in 
order to continue his appeal, he needed to file a formal 
appeal.  The RO enclosed VA Form 9.  Also pursuant to the 
Remand, the RO scheduled the veteran for an appropriate VA 
examination to evaluate scars located on the veteran's face 
and left lower leg.  The report on that examination has been 
associated with the claims file.  The findings reported in 
the report comply with the Remand.   

The RO also ensured that the new notification requirements 
and development procedures contained in sections 3 and 4 of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) were fully complied with 
and satisfied.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  In that regard, the RO provided the veteran with 
notice of the law and implementing regulations of the VCAA in 
the August 2002 Supplemental Statement of the Case (SSOC).   
The veteran was also provided with adequate notice of the 
evidence needed to substantiate his claim and the reason the 
claim was denied as mostly recently set forth in the August 
2002 rating decision and SSOC.  VA is required to provide the 
veteran with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the veteran with respect to the information 
and evidence necessary to substantiate the claim for VA 
benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In correspondence dated in August 2001, the RO 
advised the veteran of the VA examination scheduled in 
connection with his claim.  The RO advised the veteran that 
he was responsible for reporting to that examination in order 
to substantiate his claim.  The Board concludes that the RO 
fully complied with the June 2001 Remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).   The Board also 
concludes that VA has fully discharged its duty to notify the 
veteran of the evidence necessary to substantiate the claim 
and of the responsibility of VA and the veteran for obtaining 
such evidence.  Quartuccio, 16 Vet. App. at 187.  

By virtue of the Board's June 2001 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  

The veteran's service-connected scars from removal of 
synovial cysts of the face and left lower extremity are 
presently assigned a noncompensable rating under 38 C.F.R. § 
4.118, Diagnostic Codes 7819-7800 (2002).   Under Diagnostic 
Code 7819, benign skin growths are rated as disfigurement 
scars under Diagnostic Code 7800.  

The Board notes that the rating criteria for evaluating skin 
disorders was changed, effective August 30, 2002.  Amendment 
to Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 
49,590-49, 599 (July 31, 2002) (to be codified at 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7833).  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his or her claim under the criteria that are 
more to his or her advantage.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In correspondence dated in March 2003, the 
Board provided the veteran with notice of the change in law 
and afforded the veteran the opportunity to submit additional 
evidence or argument in response to the amended schedule. 

The service medical records show that in April 1956, the 
veteran was treated for a synovial cyst of the knee.  In 
August 1957, cysts on the veteran's face and "right" leg 
were removed.  The separation examination report notes that a 
physical examination revealed a well-healed 1-inch oblique 
scar of the left lower leg with no sequelae and a well-healed 
3/4 inch oblique scar of the mid-temple with no sequelae.  The 
examiner noted that the veteran underwent a cystectomy in 
August 1959 for a non-malignant cyst of the left lower leg.     

VA treatment records dated from August 1989 to June 2002 note 
no symptomatic complaints referable to the service-connected 
scars.

The October 2001 VA examination report notes that the veteran 
was evaluated for scars on the left temple and left lower 
leg.  The veteran reported that the scars were due to cyst 
removals in approximately 1958.  He related that although he 
recalled the location of the left lower leg cyst, because 
there was a residual scar, he did not recall the location of 
the cyst on the temple and thus, the examiner noted, the 
veteran denied any residual scar at the site.  The veteran 
further reported that the left lower leg scar was nonpainful, 
nonpruritic, and completely asymptomatic.  He had had 
multiple cysts removed over the years that included most 
recently a cyst on the posterior neck that remained tender.  
The veteran related that there were scars located on his 
right cheek from several cyst removals as well as scars on 
his right chin, right knee, and midforehead.  The midforehead 
scar was from a cyst removal approximately six months after 
he was discharged from the service.  

A physical examination revealed no obvious scars noted at 
either temple.  The physical examination of the left medial 
lower leg revealed a roughly, round, mildly hypopigmented 
depressed, atrophic scar that was nontender to palpation and 
without adherence, ulceration, breakdown of skin, significant 
underlying tissue loss, inflammation, edema, or keloid 
formation.  The remaining findings reported related to 
nonservice-connected scars and cysts.  Color photographs were 
taken and associated with claims file.  

The examiner commented that a scar on the left lower leg from 
prior cyst removal was slight in severity.  He noted that the 
scar was asymptomatic and nondisfiguring.  The examiner 
further commented that no scar could be located on either 
temple corresponding to prior cyst removal at this site.  The 
examiner added that the veteran also did not recall the 
removal of a cyst at this site.  The examiner's remaining 
impressions related to nonservice-connected scars and 
lesions.  

The medical evidence of record shows that the veteran's 
service-connected scars are not manifested by moderate 
disfigurement, tissue loss, or marked discoloration.  These 
are factors considered in deciding whether a higher 
evaluation is appropriate under the old criteria.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  Accordingly, the Board 
finds that the veteran's service-connected scars from removal 
of synovial cysts of the face and left lower extremity more 
closely approximate the symptomatology associated with a 
noncompensable evaluation under the old criteria of 
Diagnostic Code 7800.  

The Board notes that the old rating criteria for evaluating 
skin disorders may be applied for the full period of the 
appeal, but the new rating criteria may only be applied to 
the period of time after their effective date.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,422 (2000).  There are no medical 
findings in the record that necessitate the Board's 
evaluation of the veteran's disability under the new criteria 
as no medical evidence has been added to the claims file 
since August 30, 2002.  

The Board has considered other potentially applicable 
diagnostic codes for purposes of assessing whether the 
veteran may be entitled to a compensable rating under any of 
them.  According to the medical evidence of record, the 
veteran's service-connected scars are not characterized by 
poor nourishment and repeated ulceration, which are the 
criteria for a compensable rating under Diagnostic Code 7803.  
The veteran's service-connected scars are not characterized 
by tenderness and pain on objective demonstration, which are 
the criteria for a compensable rating under Diagnostic Code 
7804.  The October 2001 VA examiner noted that the scar on 
the left lower leg was slight in severity and asymptomatic.  
The veteran reported that the left lower leg scar was 
completely asymptomatic and not painful.  Thus, there are no 
complaints of or findings of limitation of function of the 
left leg attributable to the service-connected scar such that 
a compensable rating under Diagnostic Codes 7805-5260-61 
(limitation of flexion/extension of leg) would be 
appropriate.  

The Board has considered assigning staged ratings, but the 
veteran's symptoms have not been shown to be manifested by 
greater than symptomatology associated with a noncompensable 
evaluation during any portion of the appeal period.  
Accordingly, a staged rating is not in order, and a 
noncompensable rating is appropriate for the entire period of 
the veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As the preponderance of the evidence is against the 
veteran's claim, the "benefit of the doubt" rule is not 
applicable. 38 U.S.C.A. § 5107(b) (West 2002).

Finally, any limits on the veteran's employability due solely 
to his service-connected scars from removal of synovial cyst 
of the face and left lower extremity have been contemplated 
in the assignment of a noncompensable rating under the old 
criteria of Diagnostic Codes 7819-7800.  The record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.  


ORDER

An initial compensable rating for service-connected scars 
from removal of synovial cysts of the face and left lower 
extremity is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

